Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 6-25-2021 has been entered.

Acknowledgements
This action is a non- final rejection.
Claims 1, 3-13 and 15-25 are pending
Claims 1, 3, 8-9, 13, 15, 20-21 were amended
Claims 2 and 14 were cancelled
Claim 25 was added
Claims 1, 3-13 and 15-25 are rejected under 35 USC § 101.


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-10-2018

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-27-2019 and 12-11-2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
[1, 3-13 and 15-25] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, 3-13 and 15-25, the claims recite an abstract idea of determining the splitting of security tokens. 
Independent Claims 1, 13 and 25 are rejected under 35 U.S.C 101 based on the following analysis.

-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 13 and 25 recite a method, a computer device, and a peer-to-peer network of computer devices to determine the split ratio of security tokens.

-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “determine a split ratio for a new split of security tokens held in at least one address of the distributed ledger“; “determine that a new transfer of a quantity of the security tokens, from a first address of the at least one address to a second address, has been requested“; “determine a split-updated token balance for at least the first address based on at least the indication of the split ratio“; and “update token balances on the distributed ledger for at least the first address based on the split-updated token balance for at least the first address as part of the new transfer“; belongs to the grouping of mental processes under concepts performed in the human mind as it recites splitting of security tokens. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites determining the splitting of security tokens. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1, 13 and 25 recite: “one processor”; “one memory communicatively coupled to the at least one processor”; network node is configured to be within a plurality of network nodes communicatively coupled in a peer-to-peer network of network nodes implementing a distributed ledger“; “computing device  is configured to be within a plurality of computing devices  communicatively coupled in a peer- to-peer network of computing devices  
In addition claims 1, 13 and 25 recite: “store an indication of the split ratio without updating token balances on the distributed ledger for all of the at least one address in a list of addresses holding at least one of the security tokens“; that amount to additional insignificant extra solution activities to the judicial exception specific to data storing. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claims 1, 13 and 25 recite: “one processor”; “one memory communicatively coupled to the at least one processor”; network node is configured to be within a plurality of network nodes communicatively coupled in a peer-to-peer network of network nodes implementing a distributed ledger“; “computing device  is configured to be within a plurality of computing devices  communicatively coupled in a peer- to-peer network of computing devices  implementing a distributed ledger“; and “wherein the computing device  is configured to be communicatively coupled to at least one remotely located computing device through the at least one network interface“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Note that the original specification supports that the claimed processor includes a general-purpose processor, “at least one processor 704 can be any known processor” and the computer components of memory, network node are merely generic components (see at least [0137-0146]).
In addition claims 1, 13 and 25 recite: “store an indication of the split ratio without updating token balances on the distributed ledger for all of the at least one address in a list of addresses holding at least one of the security tokens“; that amount to additional insignificant extra solution activities to the judicial exception specific to data storing. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 3-12, dependent on claim 1; and claims 15-24, dependent on claim 13, are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 13 respectively. Additional elements in claims 3-12, and 15-24 do not provide further limitations on claims 1 and 13 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.   

Claim 3 dependent on claim 1 and claim 15 dependent on claim 13 amount to mere instructions to apply the abstract idea of claims 1 and 13 respectively using a generic computer, by reciting “store an indication that all splits have been accounted for in the token balances for the first address and the second address”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 4 dependent on claim 1, and claim 16 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “determine a number of the security tokens that will be paid out in response to the new split”; and “initiate at least one transaction to compensate each security token holder associated with an address, which will possess a fractional security token following the new split, for their respective fractional security token“; it adds to the abstract idea of determining the splitting of security tokens whereby each security token holder is associated with an address which possesses a fractional security token following the split to be compensated for their fractional security token without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4, and claim 17 dependent on claim 16 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “update a total number of outstanding security tokens following the new split”; and “remove each of the at least one address, which will possess less than one security token following the new split, from the list of addresses holding at least one of the security tokens“; it adds to the 

Claim 6 dependent on claim 1, and claim 18 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein the security tokens are cryptographic tokens that each represents an external, tradeable asset”; it adds to the abstract idea of determining the splitting of security tokens whereby the security tokens are defined as cryptographic tokens, each representing a tradeable asset without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1, and claim 19 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein the security tokens are implemented using an originating smart contract”; it adds to the abstract idea of determining the splitting of security tokens whereby the security tokens are implemented by using an originating smart contract without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1, and claim 20 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein determining the split-updated token balance for each of the first address and the second address incurs no blockchain-related fees”; it adds to the abstract idea of determining the splitting of security tokens whereby updating the split-updated token balance for the first and second address incurs no blockchain related fees without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1, and claim 21 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein updating token 

Claim 10 dependent on claim 1 and claim 22 dependent on claim 13 amount to mere instructions to apply the abstract idea of claims 1 and 13 respectively using a generic computer, by reciting “wherein the at least one processor is further configured to store split ratios for all historical splits in of the security tokens in a multi-object data structure.”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 11 dependent on claim 10, and claim 23 dependent on claim 22 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “maintain an address-specific index to the multi-object data structure for each address holding at least one of the security tokens, wherein each particular address-specific index indicates a particular split ratio that was most recently applied to a token balance associated with a respective address”; it adds to the abstract idea of determining the splitting of security tokens whereby an address-specific index to the multi-object data structure is maintained for each address holding at least one of the security tokens, whereby each address specific index indicates a particular split ratio most recently applied to a token balance associated with the respective address without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 10, and claim 24 dependent on claim 22 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “maintain a current index to the multi- object data structure indicating a most recent split for the security tokens”; it adds to the abstract idea of determining the splitting of security tokens whereby a current index to the multi-object data structure is maintained indicating the most recent split of the security tokens without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing 

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant added claim 25, cancelled claims 2 & 14 and amended claims 1, 3, 8-9, 13, 15, 20-21, as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Step 2A Prong One: Applicant argues that neither claim 1, 13 or 25 recite an abstract idea without offering any further explanation. 

Examiner disagrees. All this invention does is determine a split ratio for a new split of security tokens held in at least one address of the distributed ledger; determine the request that a quantity of the security tokens be transferred from a first address to at least a second address; and determine and update the balance of the split-updated token in at least the first address based on the split ratio. “This is an example of concepts performed in the human mind as mental processes because the invention as drafted is a process that under it broadest reasonable interpretation covers a mental process. Alternatively it is an example of concepts belonging to certain methods of organizing human activity under fundamental economic principles or practices. The Applicant himself cites Paragraph [0021] of the Application that describes security tokens as a security token being a cryptographic token that represents a security, with security defined as any fungible, negotiable financial instrument that holds some type of monetary value.  That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process or as part of certain methods of organizing human activity under fundamental economic principles or practices. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 (“The district court correctly concluded that managing the game of bingo “consists solely of mental steps which can be carried out by a human using pen and paper”). Other than the recitation of generic computer CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson").

When claimed in a manner similar to the claims here, gathering and analyzing information using conventional techniques has been determined to be an abstract idea. TLI Communications v. AV Automotive LLC, 823 F .3d 607, 612-13 (Fed. Cir. 2016). Also, more recently, a reviewing court has also concluded that some acts of collecting, analyzing, manipulating, and displaying data are patent ineligible. Univ. of Fl. Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363 (Fed. Cir. 2019) (citing Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016)).”

Furthermore although the claims may be innovative, that does not preclude them being classified an abstract idea. Indeed, determine a split ratio of a security is a human activity classified under mental processes or alternatively under fundamental economic principles or practices as it recites the abstract idea of determining a split ratio for a new split of security tokens held in at least one address of the distributed ledger (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Step 2A Prong Two: Applicant argues that even if the claims were directed to an abstract idea the specific claims would constitute “significantly more” since the claim recites a “practical application”. Applicant goes on to argue that the features relating to (1) determining a split ratio for a new split of security tokens held in at least one address of the distributed ledger; (2) storing an indication of the split ratio on the distributed ledger without updating token balances for all of the at least one address in a list of addresses holding at least one of the security tokens; and 3)  updating the token balances using the split ratio as part of a subsequent token transfer of independent claims 1, 13 and 25 reflect an improvement to the technology/technical field of security tokens because it addresses problems relating to reducing total network traffic and transactions within a peer-to-peer network that implements a distributed ledger. Furthermore applicant argues that in following the analysis set forth in MPEP 

Examiner disagrees. The claims of the invention do not explicitly recite that there is a reduction in network traffic and there is neither a recitation as to how to implement this in a way that is not by means of mere instructions on a computer or not by means of the generic use of a computer. As explained under the PEG2A Prong Two analysis, all the listed additional elements amount to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)) and in addition the additional insignificant extra solution activities to the judicial exception amount to data storing. (refer to MPEP 2106.05(g)  Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Step 2B : Applicant argues that even if the claims were directed to an abstract idea and did not integrate the abstract idea into a practical application each of the specific claims would constitute “significantly more” than the judicial exception and would thus be directed to patent eligible subject matter under Step 2B. Specifically, the Applicant argues that the features in combination of independent claims 1, 13, and 25 are significantly more than a judicial exception as the combination of limitations are not well-understood, routine, conventional activity in the technology/technical field of security tokens. 

The applicant argues that the combination of features in claims 1 and 13 are indicative that an inventive concept is present because they are significantly more than the judicial exception including at least one processor configured to: (1) determine a split ratio for a new split of security tokens held in at least one address of the distributed ledger; (2) store an indication of Title: SPLITTABLE SECURITY TOKENthe split ratio without updating token balances for all of the at least one address in a list of addresses holding at least one of the security tokens; (3) determine a split-updated token balance for at least the first address based on at least the indication Title: SPLITTABLE SECURITY TOKENof the split ratio; and (4) update token balances on the distributed ledger for at least the first address based on the split-updated token balance for at least the first address as part of the new transfer. 
Alice analysis, the Examiner concludes it lacks an inventive concept that transforms the abstract idea of determining a split ratio into a patent-eligible application of that abstract idea. As evidence of the conventional nature of the recited hardware components, the Examiner refers to paragraphs 134-140 of the published Specification. The Examiner finds the disclosed hardware components are well-understood, routine, and conventional. The generic computers described in the Specification are well-understood, routine, and conventional, at least because the Specification describes the computers in a manner that indicates they are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112 ¶ 1(a). See Berkheimer Memo[1] § III.A.1. Thus, because the Specification describes the additional elements in general terms, without describing the particulars, the Examiner concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicants’ Specification, as quoted above.[2] Hence the claims remain rejected under 35 U.S.C. 101.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1, 3-13 and 15-25 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101, In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] Robert W. Bahr, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), USPTO 3 (2018) (available at https://www.uspto.gov/ sites/default/files/documents/memo-berkheimer-20180419.PDF) (explaining that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional).
        [2][2] Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).